Citation Nr: 1039232	
Decision Date: 10/20/10    Archive Date: 10/27/10

DOCKET NO.  03-02 988A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD), and to 
include as due to an in-service head injury, and.  


REPRESENTATION

Appellant represented by:	Deanne L. Bonner, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1970 to March 1973.  

This matter originally came before the Board of Veterans' Appeals 
(Board) from a December 2001 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that declined to 
reopen the Veteran's claim of service connection for an acquired 
psychiatric disorder.  

In May 2006, the Veteran testified before the Board.  A 
transcript of the hearing has been associated with the claims 
file.  

The Board remanded the claim for additional development in 
September 2005 and September 2006.  In July 2007, the Board 
reopened the claim and remanded it for further development.  In 
December 2008, the Board issued a decision denying the claim.  

The Veteran then appealed the Board's December 2008 decision to 
the United States Court of Appeals for Veterans Claims (Court), 
which issued an order in October 2009 approving a joint motion of 
the parties to vacate the December 2008 Board decision and remand 
the case back to the Board for further development and 
adjudication.  The appeal is presently before the Board for 
action consistent with the instructions contained in the Joint 
Motion. 

Consistent with the Veteran's assertions and the evidence 
developed during the claims process, the Board finds that the 
scope of the present claim reasonably encompasses a claim of 
service connection for any psychiatric disorder, to include as a 
residual of a traumatic brain injury (TBI).  See Clemons v. 
Shinseki, 23 Vet. App. 1 (2009).  Following the Court's October 
2009 order, the Veteran, through his attorney, also raised the 
issue of service connection for PTSD, to include due to a 
personal assault in service.  This claim is also reasonably 
encompassed within the scope of the present appeal.  Id.  

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the Veteran when further action 
is required.


REMAND

In the joint motion for remand, the parties agreed that remand 
was necessary because the Board did not ensure compliance with 
all prior Board remand orders, as required by Stegall v. West, 11 
Vet. App. 268 (1998).  

First, according to the joint motion, the Board remanded the 
Veteran's claim in September 2006, instructing the RO to contact 
the National Personnel Records Center (NPRC) to request a copy of 
all pertinent records.  The Board also directed the RO to issue a 
formal finding of unavailability if the Veteran's service records 
were unavailable.  The parties in the joint motion indicated that 
upon remand, the RO received a response from the NPRC, but no 
records were associated with the claims file and no memorandum of 
unavailability was issued.  Accordingly, the parties determined, 
the Board in December 2008 did not ensure that there was 
substantial compliance with the September 2006 remand directives.  

Also in the joint motion, the parties agreed that the Board in a 
July 2007 remand ordered a VA examination and directed the VA 
examiner to address, in part, whether the Veteran has a current 
psychiatric disorder that is the result of a head injury.  The 
Veteran underwent a VA examination in October 2007, but according 
to the joint motion, the VA examiner did not specifically address 
whether a head injury could have caused the Veteran's current 
psychiatric disorder.  Hence, the parties agreed, the October 
2007 VA examination was inadequate and not in compliance with the 
Board's July 2007 remand instructions.  

Upon review, the Board points out that the Veteran's entire 
service treatment record (STR) has been obtained and associated 
with the claims file.  Nonetheless, the Court's October 2009 
order vacated the Board's December 2008 decision and remanded it 
for compliance with the instruction in the joint motion.  As 
such, the Board has no discretion and must remand this matter for 
compliance with the Court's October 2009 order granting the joint 
motion for remand.  See Forcier v. Nicholson, 19 Vet. App. 414, 
425 (2006).

In any event, the Veteran has now raised the issue of service 
connection for PTSD, to include as due to personal assault under 
38 C.F.R. § 3.304(f)(5).  Up to present, the RO has not had the 
opportunity to develop the issue.  The Board points out that with 
regard to PTSD claims based on personal assault, the provisions 
of 38 C.F.R. § 3.304(f)(5) establish additional procedural 
safeguards and considerations that must be addressed prior to 
adjudication of such a claim.  Specifically, evidence from 
sources other than a veteran's records may corroborate an account 
of a claimed personal assault.  Examples of such evidence 
include, but are not limited to, records from law enforcement 
authorities, mental health counseling centers, hospitals or 
physicians; and statements from family members, roommates, fellow 
service members, or clergy.  Evidence of behavior changes 
following the claimed assault is one type of relevant evidence 
that may be found in the mentioned sources.  Examples of behavior 
changes that may constitute credible evidence of the stressor 
include, but are not limited to, a request for a transfer to 
another military duty assignment; deterioration in work 
performance; substance abuse; episodes of depression, panic 
attacks, or anxiety without an identifiable cause; or unexplained 
economic or social behavior changes.  38 C.F.R. § 3.304(f)(5).  
 
Accordingly, the case is REMANDED for the following action:

1. The RO should contact the appropriate 
service department and/or records 
custodian(s), to include the National 
Personnel Records Center, with a request for 
copies of any outstanding service treatment 
records, to particularly include treatment 
records pertaining to a head injury or 
psychiatric disorder, especially clinical 
records dated in or about March 1971.  

2.  All records obtained must be associated 
with the claims file.  Further, all attempts 
to procure any identified records must be 
documented in the claims file.  If any 
records cannot be obtained, the RO must issue 
and associate with the claims file a Formal 
Finding on the Unavailability of Records 
Memorandum.  Also, the Veteran must be 
notified of any unsuccessful efforts in order 
to allow him the opportunity to obtain and 
submit those records for VA review.

3.  The RO should also send the Veteran a 
letter explaining the need for additional 
evidence regarding his PTSD claim.  The 
letter must (a) inform the Veteran about the 
information and evidence that is necessary to 
substantiate the claim, (b) notify him of the 
types of evidence that VA will seek to 
provide, and (c) inform him of the types of 
evidence that he is expected to provide.  The 
letter should also request that he provide 
any and all relevant evidence currently in 
his possession.  It is essential that the 
letter notify the Veteran of the provisions 
of 38 C.F.R. § 3.304(f)(5), explaining that 
an in-service personal assault may be 
corroborated by evidence from sources other 
than the service records

4.  Then, unless the RO otherwise determines 
that the Veteran's claimed stressor(s) have 
been verified, a summary of all claimed 
stressor(s) should be prepared and sent to 
the U. S. Joint Services Records Research 
Center (JSRRC) to attempt to corroborate the 
claimed stressor(s),

5.  Then, the RO should schedule the Veteran 
for an appropriate VA examination(s), to 
include a VA TBI examination (performed 
according to the current Compensation and 
Pension Examination TBI Examination 
Guidelines), to determine the nature and 
likely etiology of the claimed psychiatric 
disorder.  The entire claims file, including 
a copy of this remand, must be made available 
to the examiner(s) for review.  

Accordingly, the examiner(s) should review 
the pertinent evidence, including the 
Veteran's lay assertions, and also undertake 
any indicated studies.  Then, based upon the 
examination results, the examiner is asked to 
address each of the following:

(a) Is it at least as likely as not that 
the Veteran has a current diagnosis of PTSD 
that is at least as likely as not due to an 
in-service stressor.  If the examiner 
diagnoses PTSD due to an in-service stressor, 
the examiner should explain the basis for the 
diagnosis, including identification of the 
specific in-service stressor(s) supporting 
the diagnosis.  If the examiner does not 
diagnose PTSD, the examiner should explain 
why the Veteran does not meet the criteria 
for a diagnosis of PTSD.  

(b) Is it at least as likely as not that 
the Veteran currently has a psychiatric 
disorder other than PTSD that had its onset 
during his active service or is otherwise 
etiologically related to his active service?  
Where appropriate, the examiner should state 
the likelihood that any diagnosed psychiatric 
disorder existed prior to service.  If the 
examiner concludes that a psychiatric existed 
prior to service, the examiner should 
indicate the likelihood that the disorder 
worsened (underwent a permanent increase in 
severity beyond the natural progress of the 
disease) during or as a result of service.

(c) Is it at least as likely as not that 
the Veteran incurred a traumatic brain injury 
(TBI) during his service?  If the examiner 
determines that the Veteran suffered a TBI 
during his service, the examiner is asked to 
offer an opinion as to whether it is as at 
least as likely as not that the Veteran 
currently has residuals of the in-service TBI 
manifested by a psychiatric disorder.

In making the above determinations, the 
examiner(s) is asked to address the October 
2007 VA examiner's opinion (including the 
January 2008 addendum opinion).  The 
examiner(s) should also discuss the Veteran's 
own assertions regarding his symptomatology 
during and after service.

The examiner(s) should prepare a printed 
(typewritten) report setting forth all 
examination findings, along with a complete 
rationale for all opinions and conclusions 
reached.  It is imperative that the 
examiner(s) offer a detailed analysis for all 
conclusions and opinions reached supported by 
specific references to the Veteran's claims 
file, including the in-service and post-
service medical records, and the Veteran's 
lay assertions.  

6.  After completing the requested action, 
and any additional notification and/or 
development warranted by the record, the RO 
should readjudicate the remanded claim in 
light of all pertinent evidence and legal 
authority and addressing all relevant 
theories of entitlement.  If any benefit 
sought on appeal remains denied, the RO 
should furnish to the Veteran and his 
representative, if any, an appropriate 
Supplemental Statement of the Case (SSOC) 
that includes clear reasons and bases for all 
determinations, and affords the appropriate 
time period to respond.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

